DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-01-16
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

June 5, 2017

FROM:

Brian Neale, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT: Updated 2017 Spousal Impoverishment Standards
This CMCS informational bulletin provides an update to the 2017 Supplemental Security Income
(SSI) and Spousal Impoverishment Standards.
Certain Medicaid income and resource standards are adjusted annually in accordance with
changes in the SSI federal benefit rate (FBR) and the Consumer Price Index (CPI). These
include some of the standards described in section 1924 of the Social Security Act (the Act),
which describes the financial eligibility rules (the “spousal impoverishment rules”) that apply
when married individuals seek coverage of certain long-term services and supports.
While some of the spousal impoverishment standards, such as the maximum community spouse
income maintenance allowance and community spouse minimum and maximum resource
allowances, are adjusted each January, section 1924 of the Act directs that the community
spouse’s minimum monthly maintenance needs allowance (MMMNA) be adjusted, in
accordance with changes to the federal poverty level, effective July 1st of each year.
Additionally, as the community spouse’s monthly housing allowance (which is the basis for
determining if the community spouse may have an excess shelter allowance) is calculated based
on a percentage of the MMMNA, the housing allowance is adjusted each July 1st as well.
Included with this informational bulletin is the revised 2017 SSI and Spousal Impoverishment
Standards chart that displays the updated MMMNA and Community Spouse Monthly Housing
Allowances. These standards are also available on Medicaid.gov at
http://medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Eligibility/SpousalImpoverishment-Page.html.
Please update your standards in accordance with this information.
If you have any questions or need additional information, please contact Gene Coffey at
410-786-2234 or Gene.Coffey@cms.hhs.gov.

